Lowe, Ch. J.
pÍÍ”orpotoSSibf lands. What is meant by the special interest fund is not explained by the record. We may conjecture, Perhaps, that it is a fund raised by a special tax, to pay the accruing interest on the liabilities of the city as a corporation.
However this may be, counsel for the city concede that there is no reason for a distinction between the spéeial interest tax and the city expense tax, so-far as the merits of this controversy are concerned. The same counsel, however, insists that plaintiff’s land is legitimately taxable for general corporation purposes, when tried by the rules and principles laid down in the cases of Langworthy v. City of Dubuque, 16 Iowa, 271, and Fulton v. City of Davenport, 17 Id., 504.
Our examination of the evidence and the precise location of the lands on the map of Dubuque, and the relations which they bear to the city, its improvements and police advantages, satisfies us that they differ relatively in their position from the Langworthy lots ; and that when tested by the more definite rule laid down in the case of Fulton v. The City of Davenport, supra, they are not liable to taxation for municipal objects other than road and school purposes.
In its facts it comes more nearly within the case of Buel v. Ball, ante, where we held that the plaintiff’s lands, not *460dissimilarly situated from this, were not legally taxable for city purposes.
Upon the whole we are inclined to reverse the judgment of the court, declaring plaintiff’s lands subject to taxation for the special interest fund, but to affirm the decision of the court in all other respects.
Affirmed with modification.